188 F.2d 574
COMMERCIAL CREDIT COMPANY, Appellant,v.George HOFFERBERT, Collector of Internal Revenue for the District of Maryland, Appellee.
No. 6234.
United States Court of Appeals Fourth Circuit.
Argued April 10, 1951.
Decided May 7, 1951.

Appeal from the United States District Court for the District of Maryland, at Baltimore. Civil; W. Calvin Chesnut, Judge.
Berthold Muecke, Jr., Baltimore, Md. (Duane R. Dills, New York City and Muecke, Mules & Ireton, Baltimore, Md., on brief), for appellant.
Virginia H. Adams, Sp. Asst. to Atty. Gen. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Bernard J. Flynn, U. S. Atty. and Frederick J. Green, Jr., Asst. U. S. Atty., Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
The judgment in this case is affirmed for the reasons stated in the opinion of the District Court, 93 F. Supp. 562.


2
Affirmed.